Title: From Benjamin Franklin to [Joseph Smith?], 12 April 1770
From: Franklin, Benjamin
To: Smith, Joseph



  April 12, [1770]
  P.S.

Yesterday I attended the Board of Trade and the Objections to the Bergen Act were repeated by my Lord Hillsborough, viz. that it related to private Property; in a Course of Trial at Law, which was stopt by the Act. I alledg’d that it was only a supplementary Act for compleating a Business directed by a former Act and partly executed, which former Act had received the Royal Approbation. His Lordship answered, that in the former there was the Consent of all Parties; but to this Act, one Side not only did not consent, but had opposed and entred a Caveat against it, notwithstanding which it had been passed. I mentioned that the Opposer had approv’d and solicited the former Act, and this was only to finish, &c. To which it was answered, that in this the Commissioners were totally changed, it was a new Sett. On the whole I endeavoured to clear the Legislature from any Suspicion of Injustice or Partiality, they having had only the Publick Peace in View, &c &c. But it seem’d determin’d to report the Act as unfit for his Majesty’s Approbation.
The Paper-money Act then came on, when I was told that an Act of the same kind pass’d by Governor Colden in New York had been considered by His Majesty’s Law Servants who had reported it repugnant to the Act of Parliament inasmuch as it made the Bills a legal Tender to the Treasurer in Discharge of Publick Debts, whereas the Statute says they shall be a legal Tender in no Case whatever. I urg’d that it was impossible to suppose that the Parliament intended to leave the Governments at Liberty to refuse their own Bills; that this Act of New Jersey only oblig’d the Loan-Offices that issued the Bills to receive them again when tender in Discharge of the Mortgages on which they had been issued, &c. On which I was cut short with this, That the Board could not judge of the Intention of an Act of Parliament but by its Words, and if a Colony Act was against the Words of an Act of Parliament, that was sufficient to obstruct its being allowed. However, I was told, that it was their Lordship’s Purpose to report the Matter specially, viz. That this Act of New Jersey contain’d a Clause similar to that in the Act of New York, on Account of which the latter had been repealed; and so submit it to his Majesty. Thus ended that Matter.
Mr. Charles, I understand, is urged by Lord Dunmore, to petition the Parliament to explain that Act. He has been unwilling to do it without express Orders from his Province, as our Business in the Confirmation of Laws is constitutionally with the Crown only; and applying to Parliament to obtain Leave of the King to pass Colony Acts, would be a Novelty, and possibly be hereafter attended with disagreable Consequences: And the Ministry, who procured the Act, were the properest to procure its Explanation. I think he was right. He has however, as I understand, lately received such Orders, and will now petition, in order if he succeeds, to obtain an Allowance of the Act passed by Sir Henry Moore, previous to that by Governor Colden. Should this be done, the Removing of the Objection with regard to that Act will operate in our favour likewise; and if done before ours is actually repealed, we may still obtain the Royal Assent. But I have little Expectation of it, as I know that Paper Currency in general are much against the Grain here.
I [mov’d] for their Lordship’s favourable Reporting two former Laws, that for Septennial Assemblies and that for giving Representatives to the Counties of Morris Cumberland and Sussex, which they were pleased to say should be taken into speedy Consideration. I mention’d too the Desire of Assembly, that the Act for amending the Practice of the Law might not as yet be pass’d upon, as they had in Contemplation the forming one that might be better adapted to the purpose of which Notice was taken. And I shall continue my best Attention to these Affairs of your Province on all Occasion.
Mr. Jackson is now appointed Counsellor to the Board of Trade. All Colony Acts are submitted to the Examination of that Officer; and as he well understands our Affairs, and is a Friend to America, I hope we shall not hereafter be pestered with ignorant frivolous Objections to our Laws, as heretofore has sometimes been the Case.
BF.
I send you inclosed Govr Pownall’s Speech in Parliament, when he mov’d for the total Repeal of the last Duty Act; only 20 were printed. Also his State of the Case of America as to the Military Power there.

 
Endorsed: Letter from Dr. Franklin April 12.
